November 19, 2013




                                 JUDGMENT

                 The Fourteenth Court of Appeals
             RUSSELL EVANS AND TERRIE EVANS, Appellants

NO. 14-12-01053-CV                          V.

  CASEY DAVIS AND HAPPY HIDE-A-WAY CIVIC CLUB, INC., Appellees
               ________________________________

       This cause, an appeal from the judgment in favor of appellees, Casey Davis
and Happy Hide-A-Way Civic Club, Inc., signed October 11, 2012, was heard on
the transcript of the record. We have inspected the record and find the trial court
erred by granting summary judgment and awarding statutory fines and damages in
favor of appellee Happy Hide-A-Way Civic Club, Inc., and by dismissing
appellants’ claims against Happy Hide-A-Way Civic Club, Inc. We therefore
order these portions of the judgment REVERSED, and the case is REMANDED
for further proceedings in accordance with this court’s opinion.

      We find no error in the portion of the trial court’s judgment dismissing
appellants’ claims against appellee Casey Davis, and we order it AFFIRMED.

      We order appellee Happy Hide-A-Way Civic Club, Inc. to pay all costs
incurred in this appeal.

      We further order this decision certified below for observance.